UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7919



WINFIELD DACOST SPEEDE,

                                              Plaintiff - Appellant,

          versus


BARBRA GIBSON, Supervisor,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-526)


Submitted:   February 14, 2002          Decided:    February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winfield Dacost Speede, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Winfield Dacost Speede appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Speede v. Gibson, No. CA-01-526 (E.D.

Va. Oct. 29, 2001).   We deny Speede’s motion for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2